Zipcar, Inc.

2012 Leadership Team Variable Compensation Plan

General

This 2012 Leadership Team Variable Compensation Plan (the "Plan") will be
reviewed annually and may be changed at any time by the Board of Directors of
Zipcar, Inc. ("Zicpar" or the "Company"). The Company does not guarantee that a
variable compensation plan will exist each year, or that variable compensation
will be paid in any given year. The Plan does not guarantee continued employment
with the Company. The Plan is based in part upon Company performance and the
Company reserves the exclusive right to modify or terminate the Plan at its
discretion at any time. For purposes of illustration and not limitation, the
Company may modify its financial targets should it participate in a business
combination.

Variable Compensation Metrics

Variable Compensation payments for Zipcar, Inc. leadership team members for
fiscal 2012 shall be based upon the achievement of the following metrics:

 1. Financial Targets that shall have an overall 70% weighting; and
 2. Individual Targets, or MBOs , that shall have an overall 30% weighting.

The Financial Targets shall be those that have been approved by the Board of
Directors and are comprised of two factors:

 1. Revenue, which will have a 50% weighting (the "Revenue Target"); and
 2. Adjusted EBITDA, which will have a 50% weighting (the "Adjusted EBITDA
    Target").



Calculation of Variable compensation Payouts Based on Financial Targets

No variable compensation payment shall be made with respect to a Financial
Target unless the following minimum percentage of such Target is achieved:

 * at least 90% of the Revenue Target; or
 * at least 75% of the Adjusted EBITDA Target.

Variable compensation payouts shall be straight-lined; the following is an
example of certain target levels:

 A. For the Revenue Target:

 i.   Achievement of 90% of the target will equal a 25% variable compensation
      payout for such target
 ii.  Achievement of 95% of the target will equal a 62.5% variable compensation
      payout for such target
 iii. Achievement of 100% of the target will equal a 100% variable compensation
      payout for such target

 A. For the Adjusted EBITDA Target:
     i.   Achievement of 75% of the target will equal a 25% variable
          compensation payout for such target
     ii.  Achievement of 80% of the target will equal a 40% variable
          compensation payout for such target
     iii. Achievement of 85% of the target will equal a 55% variable
          compensation payout for such target
     iv.  Achievement of 90% of the target will equal a 70% variable
          compensation payout for such target
     v.   Achievement of 95% of the target will equal a 85% variable
          compensation payout of such target
     vi.  Achievement of 100% of the target will equal a 100% variable
          compensation payout of such target

Calculation of Variable Compensation Payouts Above 100%

If the Company achieves at least 90% of the Revenue Target and at least 75% of
the Adjusted EBITDA Target, then to the extent the achievement of either of the
Financial Targets is greater than 100%, variable compensation payouts associated
with such target or targets may exceed 100% as described below ("Additional
Variable Compensation Amounts"). Additional Variable Compensation Amounts will
be straight-lined on the same basis as set forth above. For example:

 A. Achieving 105% of the Revenue Target would result in a 137.5% variable
    compensation payout and achieving 110% would result in a 175% variable
    compensation payout. In no event would the variable compensation payout
    exceed 175% for the Revenue Target
 B. Achieving 112.5% of the Adjusted EBITDA Target would result in a 137.5%
    variable compensation payout, achieving 125% would result in a 175% variable
    compensation payout. In no event would a variable compensation payout exceed
    175% for the Adjusted EBITDA Target.

 